Citation Nr: 1137287	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  04-29 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to August 1975.  The Veteran had additional periods of service in the Army Reserves, from August 1975 to May 1976, and in the New York Army National Guard (ARNG), from May 1976 to February 1979.  Briefly, it is noted that the Veteran had "willful and continuous absence" from  National Guard unit training for the periods August 1-4, 5-6, 1978; September 1-4; 9-10, 1978; and September 5-6; 17, 1978.  See Discharge from ARNG/Army Reserve Separation Form, dated February 5, 1979.  

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee.  

The claim was previously before the Board in November 2007 and June 2010, at which time it was remanded for further development.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, a low back disability had its onset in-service. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant claim.

Inasmuch as the determination below constitutes a full grant of the claim, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice content or timing is harmless. 

Service Connection 

The Veteran contends that he injured his back during his first period of active service and that he was treated for back problems immediately thereafter.  He further asserts that he re-injured his back during a period of ADT with National Guard in February 1978.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

At the outset, the Board will first address the theory of presumptive service connection available for the Veteran's claim for a back disorder.  Certain diseases, chronic in nature, may be presumed to have been incurred in service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of the disease during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Arthritis has been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  However, the Board finds that presumptive service connection is not warranted on this basis because the file is devoid of medical evidence showing a diagnosis of arthritis dated from within one year of the Veteran's 1975 discharge.  As such, this type of presumptive service connection is not warranted for the Veteran's back disorder.  

Presumptive periods do not apply to ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

Turning to a direct service connection analysis, the first element of service connection has been satisfied for the Veteran's claim.  For example, in July 2009, the Veteran was afforded a VA examination for evaluation of his back symptomatology, and the examiner diagnosed degenerative disc disease of the lumbar spine.  

Regarding the second element of a service connection claim, that of an in-service incurrence of a back disability, the service treatment records (STRs) show that the Veteran had a normal entrance examination.  However, beginning in May 1974, the STRs reflected complaints of low back pain/strain.  At that time, the Veteran presented to the emergency room and reported that he had injured his back playing basketball several days prior and that the pain had since returned during a physical training (PT) test.  An x-ray of the lumbar spine was normal; the impression was muscle strain.

In June 1974, the Veteran complained of radiating pain from the neck down to the lumbar spine region.  It was noted, and emergency room medical records confirmed, that the Veteran had been involved in a motor vehicle accident the previous night.  A May 1975 service treatment record again shows complaints of low back pain, "possibly due to exercise."  Upon separation examination in August 1975, the Veteran expressly stated that his back "was no good."  Clinical evaluation was apparently normal at the time.  

Based on the foregoing, the second element of service connection, that of an in-service incurrence of a back disability, is established.  

The Board will now turn to the remaining element of service connection, namely nexus.  Again, this element may be established through a demonstration of continuity of symptomatology. See Shedden, supra.  

The evidence of record that follows service shows the Veteran was treated for back pain in January 1978. See VA Medical Certificate and History, VAH Castle Point, January 12, 1978.  The Veteran reported that he had experienced a similar episode of pain approximately 2 years prior, which required hospitalization.

In May 1978, three years after separation from active duty (and during the Veteran's period of service in the Army National Guard), he filed a claim for service connection for a back disability.  The VA Form 21-4138 reflects that the Veteran initially injured his back while on active duty in 1974; that he was treated immediately after service, in September 1975, at the VA hospital in Castle Point; and that he reinjured or aggravated his back while on active duty for training with the National Guard in February 1978.

In this regard, it is noted that VA has been unable to verify the Veteran's periods of ADT/IDT with the National Guard.  Moreover, records received from the New York State Adjutant General's office in response to the RO's request for reserve service treatment records appear to be largely duplicative of evidence already of record, including the Veteran's 1975 separation examination.

The next complaints of back pain are shown in 1990.  In particular, a March 1990 VA treatment note reflects a diagnosis of chronic low back pain.  The Veteran reported that he had been experiencing back problems since 1968 or 1969.

A March1990 VA treatment record shows that Veteran presented for follow-up treatment and that the current assessment was "continued back pain."  A May 1991 VA treatment record reflects complaints of recurrent back pain.  The Veteran reported spasms and increased pain and stiffness over the last three months. He stated that he was unable to work due to the back pain.  A June 1991 VA treatment records again shows an assessment of "chronic low back pain, secondary to spondylosis."  Apparently, the Veteran had a complete orthopedic work-up during the previous year; a "fusion" was suggested at that time.  A treatment note of the same month reflects that the Veteran reported no improvement in his back pain.

A June 1995 VA medical record shows complaints of continued low back pain.  The assessment was chronic low back pain, secondary to spondylosis.  Another VA treatment record dated in June 1995, reflects a history of chronic low back pain, secondary to spondylolisthesis and previous treatment for the same symptoms in June 1990.  The Veteran reported that he initially injured his back in-service in 1969 and that he has experienced low back pain, radiating down both legs, ever since.  He also reported difficulties sleeping and working due to back pain.  An October 1995 VA medical record confirms a diagnosis of spondylolisthesis, grade I, L5 on S1, with radicular lower extremity symptoms and symptoms of possible carpal tunnel syndrome.  The Veteran continued to complain of constant pain in the low back, radiating down the legs.  The VA physician issued a TENS unit and referred him to neurosurgery at that time.

A VA treatment record dated in November 2000 shows continued complaints of "worsening" low back pain; he denied sciatica at the time.  An October 2001 VA treatment record reflects a history of chronic neck and low back pain.  The Veteran again reported that he initially injured his back while in the military.  

An April 2002 VA treatment note shows continued complaints of chronic low back pain.  A June 2002 VA treatment note reflects complaints of back pain which "started in the service."  The impression was left L4-L5 radiculopathy and lumbar spinal stenosis.  A December 2002 VA treatment note shows complaints of longstanding, radiating back pain.  The Veteran stated that his back problems started nearly 20 years ago, but that they had worsened over the last few weeks.  The physician suspected he was having an acute exacerbation of chronic low back pain syndrome.

VA treatment records dated from February to April of 2003 show continued treatment for chronic low back pain and diagnoses of left L5-S1 radiculopathy (from a herniated disc), and lumbar spinal stenosis.  An August 2004 VA neurology consultation report shows that the Veteran had a history of low back for the last 20 years.  He reported worsening pain with occasional radiation to his left leg.  

The Veteran reported that he "pulled a nerve" in his back while he was lifting bags of mulch, in a May 2008 telephone progress report note. 

As noted above, in July 2009, the Veteran was afforded a VA examination for evaluation of his back symptomatology.  The examiner diagnosed degenerative disc disease of the lumbar spine.  Following that examination and review of the record, the examiner opined that it was less likely as not that the lumbar spine disability was related to service.  His rationale was based on the lack of post-service treatment for many years following service.  In particular, he stated that "from discharge date in 1975, despite a thorough search of the c- file, no record of complaints of back problems in the medical records is found until 2000."  The examiner also reasoned that while the there was a diagnosis of low back muscle strain in-service, there was no evidence in the literature that linked soft tissue injuries to the development of arthritis.  

However, as outlined above, the record clearly showed complaints of low back pain as early as 1978 and 1990, and diagnoses of lumbar spondylolisthesis (grade I, L5 on S1) and "chronic low back pain, secondary to spondylosis" 1991 and 1995.  In light of this documented treatment, the Board remanded the Veteran's claim once again in June 2010 in order to obtain an opinion which considered the documented treatment/complaints for low back pain/ spondylolisthesis /spondylosis in 1978, 1990-1991, and 1995.

In a September 2010 addendum, the VA examiner opined that it was less likely as not that the lumbar condition was caused by or a result of military service.  He reasoned that, even with the additional information that the Veteran complained of back pain in 1978 and 1990 and that of spondylolisthesis and spondylosis in 1991 and 1995, it was still less likely than not that the current DDD of the lumbar spine was caused by or a result of the muscle strain in-service.  Instead, he stated that it was more likely the result of the effects of aging, his physically demanding occupation of maintained/laborer/, and a medical predisposition to disc pathology which is well-described in medical literature, or a combination of all of these factors.  

Despite the satisfaction of the first two elements to establish service connection, the Board acknowledges that the claims file contains no positive medical nexus evidence that would support the Veteran's contentions.  Nevertheless, under 38 C.F.R. § 3.303(b), the third element of Shedden and Caluza (i.e., nexus) may be established through a demonstration of continuity of symptomatology. See Shedden, Caluza, and Barr, supra.  

In this case, service treatment records document multiple complaints and treatment for low back pain in-service.  In addition, the Veteran's 1975 separation examination expressly notes his complaints relating to back problems.  Following service, the Veteran reported that he was treated for similar symptomatology in 1975 and that he re-injured his back during a period of ACDUTRA in 1978.  Shortly following this injury, in May 1978, the Veteran filed a claim for service connection for a low back disability and specifically noted on his VA Form 21-4138 that he had initially injured his back while on active duty in 1974 and re-injured it in 1978 while on reserve duty.  Finally, the record contains near-continuous treatment for back symptomatology, dating from the early 1990's to the present day.  In addition, several of these treatment records reflect that the Veteran reported lumbar symptoms dating back to service.  

Here, the Board briefly notes that while the Veteran's National Guard records are missing or otherwise unavailable for review (through no fault of his own, no less) the Veteran is still competent to report what he experienced during his reserve service, active duty service, and following service (i.e., an injury to the back and continuous back pain). Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board finds that the Veteran's statements regarding in-service incurrence and continuity of back symptomatology are credible as they have been consistently reported throughout the record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

Based on the foregoing, there appears to be sufficient evidence to establish chronicity of a low back disability since the Veteran's military service.  In reaching this opinion the Board notes the in-service treatment for a back injury and resulting back pain; the small gap in time between the Veteran's separation from active service in 1975 and treatment for back pain in 1978; the filing of his initial claim for service connection for a low back disability in May 1978; his competent and credible statements regarding re-injury while on ACDUCTRA; and near-continuous treatment for similar back symptomatology from 1990 to the present, to include a diagnoses of spondylosis and DDD of the lumbar spine, and finds that the current back disability was incurred as a result of injury the Veteran described in-service. Thus, resolving reasonable doubt in the Veteran's favor, the claim of entitlement to service connection for a low back disability is granted.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a low back disability is granted. 



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


